This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   VENNESSA ARBELAEZ, individually,
 3   and as Natural Parent and Next Friend of
 4   JEREMIAH SINGLETON, a minor, and as
 5   Personal Representative of the Estate of
 6   JENESSA ARBELAEZ, deceased; and OMAR
 7   ARBELAEZ, individually, and as Personal
 8   Representative of the Estate of NORA
 9   ARBELAEZ, deceased,

10                  Plaintiffs-Appellants,

11          vs.                                                  No. 32,526

12 JEREMY SINGLETON, deceased, and
13 AMERICAN NATIONAL PROPERTY
14 AND CASUALTY COMPANY,

15                  Defendants-Appellees.

16 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
17 George P. Eichwald, District Judge

18   Carter & Valle Law Firm, P.C.
19   Richard J. Valle
20   Criostoir O’Cleireachain
21   Albuquerque, NM

22 for Appellants

23 Montgomery & Andrews, P.A.
24 Sean E. Garrett
 1 Paul E. Houston
 2 Albuquerque, NM

 3 for Appellee

 4                             MEMORANDUM OPINION

 5 VANZI, Judge.

 6   {1}   Plaintiffs, Vennessa Arbelaez and Omar Arbelaez, individually and in various

 7 representative capacities, appeal from the district court’s order denying their motion

 8 for relief from judgment. [RP 136, DS 3] We issued a notice proposing to affirm, and

 9 Plaintiffs filed a memorandum in opposition. We remain unpersuaded by Plaintiffs’

10 arguments and affirm the decision of the district court.

11 BACKGROUND

12   {2}   On November 26, 2006, Jeremy Singleton was driving a vehicle with multiple

13 passengers in Douglas County, Colorado, when he struck a deer in the middle of the

14 roadway, causing the vehicle to roll over. [RP 3, 70] Jeremy Singleton and Jennessa

15 Singleton, a minor, were killed in the accident. [RP 3, DS 1] Nora Arbelaez sustained

16 serious injuries, ultimately resulting in her death. [RP 3, DS 1] Vennessa Arbelaez,

17 Omar Arbelaez, and Jeremiah Singleton, a minor, sustained serious injuries. [RP 3-4,

18 DS 1]

19   {3}   On November 4, 2008, Plaintiffs filed a complaint in state district court against

20 Jeremy Singleton and American National Property and Casualty Company (ANPAC),


                                               2
 1 seeking to recover damages for wrongful death and personal injuries. [RP 1] The

 2 parties stipulated that, under the applicable insurance policies, $500,000 was available

 3 for liability coverage and $150,000 was available for uninsured/underinsured motorist

 4 (UM/UIM) coverage. [RP 9, MIO 5-6] The parties entered into a settlement pursuant

 5 to which ANPAC agreed to pay $650,000 to Plaintiffs. [MIO 6] The district court

 6 entered an order approving the settlement, and the case was dismissed with prejudice

 7 by order dated November 25, 2008. [RP 24, 26]

 8   {4}   On April 18, 2011, counsel for Plaintiffs sent a letter to ANPAC stating that

 9 Plaintiffs intended to make a claim for additional insurance benefits pursuant to two

10 decisions from our Supreme Court. See Progressive Nw. Ins. Co. v. Weed Warrior

11 Servs., 2010-NMSC-050, ¶¶ 13-15, 149 N.M. 157, 245 P.3d 1209 (holding that

12 insurers must affirmatively offer UM/UIM coverage in an amount equal to the

13 policy’s liability limits and an insured’s decision to purchase a lesser amount of

14 UM/UIM coverage constitutes a rejection); Jordan v. Allstate Ins. Co., 2010-NMSC-

15 051, ¶¶ 22-24, 149 N.M. 162, 245 P.3d 1214 (holding that, if an insurer does not

16 obtain a valid rejection of UM/UIM coverage, the policy will be reformed to provide

17 UM/UIM coverage equal to the policy limits). [RP 72]

18   {5}   On May 23, 2011, ANPAC filed a declaratory judgment action in federal

19 district court, seeking a declaration that Plaintiffs were bound by the terms of the

20 settlement agreement. [RP 69, 73] On June 20, 2011, Plaintiffs filed a complaint

                                              3
 1 against ANPAC in state district court based on ANPAC’s failure to reform the

 2 insurance policy at issue to provide greater UM/UIM coverage. [RP 73-74] ANPAC

 3 removed this case to federal district court on July 11, 2011, and on September 8, 2011,

 4 the federal district court consolidated ANPAC’s declaratory judgment action and

 5 Plaintiffs’ action. [RP 74] On March 19, 2012, the federal district court granted

 6 summary judgment in favor of ANPAC, concluding that although Jordan applies

 7 retroactively, it cannot provide a basis for reopening the final judgment or the

 8 settlement agreement in this case. [RP 76-82, 128-32]

 9   {6}   On May 4, 2012, Plaintiffs filed a motion for relief from judgment in state

10 district court pursuant to Rule 1-060(B) NMRA. [RP 51] Plaintiffs sought to set

11 aside the settlement on the grounds that it was inequitable in light of Weed Warrior

12 Services and Jordan. [RP 51-53] Following a hearing, the district court issued an

13 order denying Plaintiffs’ motion for relief from judgment. [RP 136] The district court

14 explained that it would have granted Plaintiffs’ motion “but for the collateral estoppel

15 effect of Judge James A. Parker’s granting of summary judgments against Plaintiffs

16 in the [federal action.]” [RP 136]

17 DISCUSSION

18   {7}   Plaintiffs continue to argue that the district court erred in denying their Rule 1-

19 060(B) motion for relief from judgment. We generally review a district court’s ruling

20 under Rule 1-060(B) for an abuse of discretion. See Edens v. Edens, 2005-NMCA-

                                                4
 1 033, ¶ 13, 137 N.M. 207, 109 P.3d 295. However, where the issue is one of pure law,

 2 our review is de novo. Id. The question presented here is a question of law, as the

 3 facts are not in dispute. See Rosette, Inc. v. United States Dep’t of the Interior, 2007-

 4 NMCA-136, ¶ 31, 142 N.M. 717, 169 P.3d 704 (“When the facts are not in dispute,

 5 the preclusive effect of a prior judgment is a question of law reviewed de novo.”).

 6 Thus, our review is de novo.

 7   {8}   Collateral estoppel “operates to bar the relitigation of ultimate facts or issues

 8 actually and necessarily determined in the previous litigation.” Id. ¶ 39.

 9         The four elements of collateral estoppel are (1) the issue previously
10         decided is identical with the one presented in the action in question, (2)
11         the prior action has been finally adjudicated on the merits, (3) the party
12         against whom the doctrine is invoked was a party, or in privity with a
13         party, to the prior adjudication, and (4) the party against whom the
14         doctrine is raised had a full and fair opportunity to litigate the issue in the
15         prior action.

16 Id. (internal quotation marks and citation omitted).            In their memorandum in

17 opposition, Plaintiffs contend the federal court action was not finally adjudicated on

18 the merits because the federal district court lacked subject matter jurisdiction. [MIO

19 8-9, 11]

20   {9}   We will not allow Plaintiffs to challenge the subject matter jurisdiction of the

21 federal district court in this proceeding. In State ex rel. Children, Youth & Families

22 Department v. Andree G., we explained that “our appellate decisions [subsequent to

23 a case decided in 1937] have held that a party may not collaterally attack a final

                                                 5
 1 judgment on subject matter jurisdiction grounds when the party had the opportunity

 2 to challenge subject matter jurisdiction during the original action.” 2007-NMCA-156,

 3 ¶ 20, 143 N.M. 195, 174 P.3d 531. In Andree G., we quoted the Restatement (Second)

 4 of Judgments § 12 (1982) for “the proper test to be applied to a challenge of subject

 5 matter jurisdiction in a collateral proceeding[.]” Andree G., 2007-NMCA-156, ¶ 21.

 6 The Restatement provides:

 7        When a court has rendered a judgment in a contested action, the
 8        judgment precludes the parties from litigating the question of the court’s
 9        subject matter jurisdiction in subsequent litigation except if:

10        (1) The subject matter of the action was so plainly beyond the court’s
11        jurisdiction that its entertaining the action was a manifest abuse of
12        authority; or

13        (2) Allowing the judgment to stand would substantially infringe the
14        authority of another tribunal or agency of government; or

15        (3) The judgment was rendered by a court lacking capability to make an
16        adequately informed determination of a question concerning its own
17        jurisdiction and as a matter of procedural fairness the party seeking to
18        avoid the judgment should have opportunity belatedly to attack the
19        court’s subject matter jurisdiction.

20 Id. ¶ 21 (quoting Restatement (Second) of Judgments § 12 (1982)). Plaintiffs do not

21 argue that this case falls within one of these three exceptions, and we will not make

22 their argument for them. See Headley v. Morgan Mgmt. Corp., 2005-NMCA-045, ¶

23 15, 137 N.M. 339, 110 P.3d 1076 (“We will not review unclear arguments, or guess

24 at what [a party’s] arguments might be.”).


                                              6
 1   {10}   Plaintiffs also contend the district court “improperly disregarded its role as a

 2 court of a separate sovereign with inherent power independent of the federal district

 3 court.” [MIO 15] They cite numerous cases discussing general principles of

 4 sovereignty, but none support their argument here. Where a party cites no authority

 5 to support an argument, we may assume no such authority exists. In re Adoption of

 6 Doe, 100 N.M. 764, 765, 676 P.2d 1329, 1330 (1984).

 7   {11}   Our Supreme Court has recognized that “in deciding whether to apply the

 8 doctrine of collateral estoppel, the trial judge may determine that its application would

 9 be fundamentally unfair and would not further the aim of the doctrine, which is to

10 prevent endless relitigation of issues.” Silva v. State, 106 N.M. 472, 474, 745 P.2d

11 380, 382 (1987). The district court did not determine that the application of the

12 doctrine of collateral estoppel would be fundamentally unfair here. On the contrary,

13 the district court judge concluded that the doctrine of collateral estoppel bars Plaintiffs

14 from re-litigating the question of whether the underlying case, which was dismissed

15 with prejudice in 2008, should be re-opened. We agree with the district court’s

16 conclusion and its reasoning.



17 CONCLUSION

18   {12}   For the reasons stated above and in our previous notice, we affirm the district

19 court’s denial of Plaintiffs’ motion for relief from judgment.

                                                7
1   {13}   IT IS SO ORDERED.


2                               __________________________________
3                               LINDA M. VANZI, Judge

4 WE CONCUR:



5 _________________________________
6 MICHAEL E. VIGIL, Judge



7 _________________________________
8 M. MONICA ZAMORA, Judge




                                  8